DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action responsive to application 16957648 filed 6/24/2020.  Claims 1-12 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a minimum pressure determining module configured to determine the at least one minimum value to be maintained of the pressure quantity of the fuel circuit for at least one part of the corresponding period of time in claim (claim 9),  a calculation module configured to calculate, from both the at least one hydraulic quantity of the fuel circuit and a current value of the supply distribution, a current value of the pressure quantity of the fuel circuit (claim 9), a comparison module configured to compare the current value of the pressure quantity of the fuel circuit with the at least one minimum value to be maintained of the pressure quantity of the fuel circuit, and to calculate, based on the comparison, a calculated distribution value of fuel supply corresponding to the at least one minimum value to be maintained of the pressure quantity of the fuel circuit (claim 9), a minimum pressure determining module configured to determine the at least one minimum value to be maintained of the pressure quantity of the fuel circuit for the at least one part of the corresponding period of time (claim 10), a direct calculation module configured to calculate a calculated distribution value of fuel supply from the at least one hydraulic quantity of the fuel circuit and from the at least one minimum value to be maintained of the pressure quantity of the fuel circuit (claim 10).  The foregoing limitations comprise generic placeholders (“module”), which are not preceded by structural modifiers (the respective names of the modules do not convey structure), that are coupled with functional language (“configured to… determine/calculate/compare and calculate/determine/calculate” respectively) and that do not recite sufficient structure to perform the recited functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In this case, each of the recited modules corresponds with a dedicated circuit of the recited control unit or by software modules set up on the control unit (specification; p. 13, ll. 10-12).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Chang on 5/18/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1. A method for controlling fuel injection into a combustion chamber of a turbomachine, the turbomachine comprising a fuel supply circuit for an injection system of the combustion chamber, said fuel supply circuit comprising a pilot injection line and a main injection line between which fuel supply of the combustion chamber is distributed, the method comprising:
controlling a supply distribution between the pilot injection line and the main injection line, from a first supply distribution value to a second supply distribution value, supply distribution value at the end of the corresponding period of time [[(tt)]], wherein the second supply distribution value provides a reduced flow of fuel to the pilot injection line relative to supply distribution value, wherein controlling the transition of the supply distribution comprises the following steps of: 
a) determining at least one minimum value to be maintained of a pressure quantity of the fuel supply circuit for at least one part of the corresponding period of time, 
b) determining at least one hydraulic quantity of the fuel supply circuit, 
c) calculating, from the at least one hydraulic quantity of the fuel supply circuit, a calculated distribution value of fuel supply corresponding to the at least one minimum value to be maintained of the pressure quantity, the calculated distribution value being within a range of values supply distribution value and the second supply distribution value, said range of values including the first and second supply distribution values, 
d) switching the [[fuel]] supply distribution to the calculated distribution value, and 
successively repeating at least steps b) [[to]] through d) entire duration of the corresponding period of time [[(tt)]],
wherein the at least one minimum value to be maintained of the pressure quantity of the fuel supply circuit during the at least one part of the corresponding period of time comprises a minimum pressure value necessary to actuate at least one hydraulic actuator of the turbomachine. 
2. The method supply distribution value and the second supply distribution value. 
3. The method 
calculating from both the determined at least one hydraulic quantity of the fuel supply circuit [[(100)]] and [[from]] a current distribution value of fuel supply a current value of a pressure quantity of the fuel supply circuit, 
comparing the fuel supply circuit with the at least one minimum value to be maintained of the pressure quantity of the fuel supply circuit, 
calculating, based on comparing the current value of the pressure quantity of the fuel supply circuit with the at least one minimum value to be maintained of the pressure quantity of the fuel supply circuit, the calculated distribution value of fuel supply corresponding to the minimum value to be maintained. 
4. The method the at least one determined hydraulic quantity of the fuel supply circuit and from the at least one minimum value to be maintained of the pressure quantity of the fuel supply circuit. 

5. The method is based on hydraulic cylinder supplied by the fuel supply circuit, and the at least one hydraulic quantity of the fuel supply circuit is a value of [[the]] a fuel to the combustion chamber. 
6. The method steps a) through d) are to update the at least one minimum value to be maintained of the pressure quantity of the fuel supply circuit for at least a second part 
7. A fuel circuit for supplying a turbomachine with fuel, the fuel circuit including: 
a pilot injection line for supplying a pilot part of an injection system of a combustion chamber of the turbomachine, 
a main injection line for supplying a main part of the injection system of the combustion chamber, 
a fuel supply distributing device configured to distribute fuel to 
a control unit [[able]] configured to control the fuel supply distributing device and to [[make]] receive measurements of fuel circuit, the control unit being configured to control the fuel supply distributing device a supply distribution between the pilot injection line and the main injection line, from a first supply distribution value to a second supply distribution value, over a corresponding period of time [[(tt)]], the supply distribution having the second supply distribution value at the end of the corresponding period of time, wherein the second supply distribution value provides a reduced flow of fuel to the pilot injection line relative to supply distribution value, the control unit configured to: 
a) determine at least one minimum value to be maintained of a pressure quantity of the fuel circuit for at least one part of the corresponding period of time [[(tt)]], 
b) determine at least one hydraulic quantity of the fuel circuit, 
c) calculate, from the at least one hydraulic quantity of the fuel circuit, a calculated distribution value of fuel supply corresponding to the at least one minimum value to be maintained of the pressure quantity, the calculated distribution value being within a range of values supply distribution value and the second supply distribution value, said range of values including the first and second supply distribution values, 
d) switch the supply distribution to the calculated and
through d) for the [[whole]] entire duration of the corresponding period of time [[(tt)]], 
wherein the at least one minimum value to be maintained of the pressure quantity of the fuel circuit during the at least one part of the corresponding period of time comprises a minimum pressure value necessary to actuate at least one hydraulic actuator of the turbomachine. 
8. The fuel circuit according to claim 7, wherein supply distribution value and the second supply distribution value. 
9. The fuel circuit according to claim 7, wherein the control unit comprises: 
a minimum pressure determining module configured to determine [[a]] the at least one minimum value to be maintained of the pressure quantity of the fuel circuit for at least one part of the corresponding period of time [[(tt)]], 
a calculation module configured to calculate, from [[a]] both the at least one hydraulic quantity of the fuel circuit and [[from]] a current value of the [[fuel]] supply distribution, a current value of the pressure quantity of the fuel circuit, 
a comparison module configured to compare the fuel circuit with the at least one minimum value to be maintained of the pressure quantity of the fuel circuit, and to calculate, based on the comparison, a calculated distribution value of fuel supply corresponding to the at least one minimum value to be maintained of the pressure quantity of the fuel circuit. 
10. The fuel circuit according to claim 7, wherein the control unit comprises: 
a minimum pressure determining module configured to determine [[a]] the at least one minimum value to be maintained of the pressure quantity of the fuel circuit for the at least one part of the corresponding period of time [[(tt)]], 
a direct calculation module configured to calculate a calculated distribution value of fuel supply from the at least one fuel circuit and from the at least one minimum value to be maintained of the pressure quantity of the fuel circuit. 
11. The fuel circuit according to claim 7, wherein the control unit is a turbomachine controller. 
12. A turbomachine comprising an injection chamber, said injection chamber comprising an injection system, said turbomachine further comprising [[a]] the fuel configured to supply 

Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: add labels to boxes in Figs. 3-5.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 7, the prior art fails to teach, in combination with the other limitations of the respective independent claims, the at least one minimum value to be maintained of the pressure quantity of the fuel supply circuit during the at least one part of the corresponding period of time comprises a minimum pressure value necessary to actuate at least one hydraulic actuator of the turbomachine.
The closest prior art is Szillat 5916126 and Qin 20150027100.  Szillat teaches controlling a pilot fuel supply between two distribution values (Fig. 6C, between point A and points B and/or C), including determining a minimum pressure value (corresponds with minimum pilot fuel 126), determining a hydraulic quantity of the supply circuit (Fig. 6A, fuel flow to main combustor 132), calculating a distribution value of fuel supply based on the hydraulic quantity and between the first and second distribution values, i.e. start of transition and end of transition (the fuel flow to the main combustor 132 is used to determine the main fuel line fill status, which is used to adjust the pilot; Col. 6, ll. 3-55), and the fuel supply distribution is switched to the calculated distribution value (along schedule shown in Fig. 6C), with steps b) through d) being repeated (fill check repeated to check status of fuel lines, pilot is adjusted along schedule in Fig. 6C).  Szillat is silent regarding the minimum value to be maintained of pressure quantity comprising a minimum pressure value necessary to actuate at least one hydraulic actuator of the turbomachine. Qin teaches controlling a fuel split based on fuel pressure (Fig. 5, see last three steps in box 8).  Qin further teaches a fuel actuation system (10).  Qin’s fuel actuation system effectuates the fuel split (para. [0051]) but the minimum pressure value is not related to a minimum pressure value necessary to actuate the fuel actuation system (the fuel actuation system is taught by Qin as being manipulated by the EEC).  Yates 20180372321 teaches that it was known to use fuel to power gas turbine actuators, and that a minimum pressure for these actuators was required (para. [0080]).  Yates, however is silent concerning controlling a transition of fuel supply between the pilot and main injection lines with a calculated distribution value corresponding to the recited minimum value to be maintained of pressure quantity.  Rather, Yates teaches a pressure raising and shut-off valve at the fuel exit of an HMU to ensure the fuel supplied to the actuators is of sufficient pressure (para. [0080]).  Given that the high pressure pump supplies fuel to the HMU (para. [0080]) and the fuel staging system is downstream from the HMU, and thus downstream of the pressure raising and shut-of valve at the fuel exit of the HMU (para. [0081]), it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the staging system to take the minimum required fuel supply pressure for the actuators into account, since the actuators could function even if no fuel flows to the combustor thanks to the HP pump and the pressure raising and shut-off valve upstream of the staging system.  Therefore, even if one were to combine the teachings of Yates with Szillat to provide fuel at a minimum required pressure for actuators of the turbomachine, one would not arrive at the claimed invention because the fuel distribution value would not have to correspond to the minimum pressure value for the actuators.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741